1
2
3
4
5
6
7
8                                UNITED STATES DISTRICT COURT
9                              SOUTHERN DISTRICT OF CALIFORNIA
10
11   SAN DIEGO COUNTY CREDIT UNION,                      Case No.: 18cv967-GPC(MSB)
12                                      Plaintiff,
                                                         ORDER ON JOINT MOTION FOR
13   v.                                                  DETERMINATION OF DISCOVERY
                                                         DISPUTE [ECF NO. 82]
14   CITIZENS EQUITY FIRST CREDIT UNION,
15                                   Defendant.

16
17
     AND RELATED COUNTERCLAIMS
18
19
20         Before the Court is the parties’ “Joint Motion for Determination of Discovery
21   Dispute Regarding SDCCU Privilege Log Entry 44” [ECF No. 82], which includes
22   Defendant’s Citizens Equity First Credit Union’s (“CEFCU”) “Motion to Compel Discovery
23   on Grounds of Implied Waiver of Privilege” [ECF No. 82-2 (“Mot.”)] and Plaintiff’s San
24   Diego County Credit Union’s (“SDCCU”) Opposition [ECF No. 82-44 (“Opp’n”)], Reply
25   Declaration of James W. Dabney [ECF No. 83], and Plaintiff’s Sur-Reply [ECF No. 92]. The
26   parties ask the Court to resolve their discovery dispute concerning Entry No. 44 on
27   Plaintiff’s Privilege Log, which contains a January 26, 2011 e-mail over which Plaintiff has
28
                                                     1
                                                                                  18cv967-GPC(MSB)
1    asserted attorney-client privilege, and to award their respective attorney’s fees and
2    costs associated with the instant motion. (See id.)
3    A.     Defendant’s Motion to Compel
4           Defendant asks the Court to overrule Plaintiff’s assertion of privilege with respect
5    to the January 26, 2011 e-mail and compel the production of the e-mail to Defendant.
6    (ECF No. 82-1 at 3.) Alternatively, Defendant asks the Court to review the e-mail at issue
7    in camera and “determine whether it refers to IT’S NOT BIG BANK BANKING. IT’S
8    BETTER[,] or a variant thereof”; and if it does so determine, order the production of the
9    e-mail and the unredacted copy of the January 27, 2011 time entry. (Id.) Plaintiff
10   opposes Defendant’s motion to compel, arguing that the e-mail at issue is protected by
11   the attorney-client privilege, and the privilege has not been waived. (Opp’n at 2, 5.)
12   Plaintiff asserts that the disputed document contains communications between SDCCU
13   and its lawyers containing a request for legal advice regarding trademark applications.
14   (Id. at 2.)
15          The Federal Rules of Civil Procedure authorize parties to obtain discovery
16   regarding any nonprivileged matter that is relevant to any claim or defense and
17   proportional to the needs of the case, “considering the importance of the issues at stake
18   in the action, the amount in controversy, the parties’ relative access to relevant
19   information, the parties’ resources, the importance of the discovery in resolving the
20   issues, and whether the burden or expense of the proposed discovery outweighs its
21   likely benefit.” Fed. R. Civ. P. 26(b)(1). District courts have broad discretion to
22   determine relevancy for discovery purposes. See Hallett v. Morgan, 296 F.3d 732, 751
23   (9th Cir. 2002). Similarly, district courts have broad discretion to limit discovery where
24   the discovery sought is “unreasonably cumulative or duplicative, or can be obtained
25   from some other source that is more convenient, less burdensome, or less expensive”;
26   the requesting party has had ample opportunity to obtain discovery; or the discovery
27   sought is beyond the scope of Federal Rule of Civil Procedure 26(b)(1). Fed. R. Civ. P.
28   26(b)(2)(C).
                                                   2
                                                                                    18cv967-GPC(MSB)
1          “The attorney-client privilege exists where: ‘(1) [] legal advice of any kind is
2    sought (2) from a professional legal adviser in his capacity as such, (3) the
3    communications relating to that purpose, (4) made in confidence (5) by the client,
4    (6) are at his instance permanently protected (7) from disclosure by himself or by the
5    legal adviser, (8) unless the protection be waived.’” United States v. Richey, 632 F.3d
6    559, 566 (9th Cir. 2011) (quoting United States v. Graf, 610 F.3d 1148, 1156 (9th Cir.
7    2010)). The party asserting the attorney-client privilege has the burden of
8    demonstrating the privilege applies. In re Excel Innovations, Inc., 502 F.3d 1086, 1099
9    (9th Cir. 2007).
10         When a party discloses a privileged attorney communication, they waive the
11   privilege as to all other communications on the same subject. Weil v. Inv./Indicators,
12   Research, and Mgmt., Inc., 647 F.2d 18, 24 (9th Cir. 1981); see also Chevron Corp. v.
13   Pennzoil Co., 974 F.2d 1156, 1162 (9th Cir. 1992) (“Where a party raises a claim which in
14   fairness requires disclosure of the protected communication, the privilege may be
15   implicitly waived.”). However, waiver is limited to “matter actually disclosed” in the
16   communication. Weil, 647 F.2d at 25.
17         On November 18, 2019, after reviewing the Joint Motion, and all related
18   pleadings, declarations, exhibits, and supplemental filings, the Court ordered Plaintiff to
19   lodge a copy of the January 26, 2011 e-mail, identified as entry No. 44 on its Privilege
20   Log, for in camera review. (ECF No. 96.) Plaintiff timely lodged the document. (See ECF
21   Nos. 96 & 97.) After reviewing the January 26, 2011 e-mail, as well as careful
22   consideration of the briefing and exhibits provided by the parties, the Court finds that
23   the document at issue is protected by the attorney-client privilege and the privilege has
24   not been waived. Accordingly, the Court DENIES Defendant’s motion to compel.
25   ///
26   ///
27   ///
28   ///
                                                   3
                                                                                     18cv967-GPC(MSB)
1    B.     Parties’ Requests for Attorney’s Fees and Costs
2           Both parties move the Court to award their respective attorney’s fees and costs
3    associated with the instant motion. (See Mot. at 15; Opp’n at 6.) If a motion to compel
4    discovery is denied, the Court “must, after giving an opportunity to be heard, require
5    the movant, the attorney filing the motion, or both to pay the party or deponent who
6    opposed the motion its reasonable expenses incurred in opposing the motion, including
7    attorney’s fees,” unless “the motion was substantially justified or other circumstances
8    make an award of expenses unjust.” Fed. R. Civ. P. 37(a)(5)(B). “Discovery conduct is
9    substantially justified if it is a response to a genuine dispute or if reasonable people
10   could differ as to the appropriateness of the contested action.” Whitewater W. Indus.,
11   Ltd. v. Pacific Surf Designs, Inc., Case No.: 17cv1118-BEN (BLM), 2019 WL 1547407, at *8
12   (S.D. Cal. Apr. 8, 2019) (citing Pierce v. Underwood, 487 U.S. 552, 565 (1988)).
13          As discussed above, the Court denies Defendant’s motion to compel.
14   Nevertheless, the Court finds that each party’s position with respect to the instant
15   discovery dispute was substantially justified, and DECLINES to impose sanctions. See
16   Fed. R. Civ. P. 37(a)(5)(B).
17          IT IS SO ORDERED.
18   Dated: December 11, 2019
19
20
21
22
23
24
25
26
27
28
                                                   4
                                                                                    18cv967-GPC(MSB)
